Citation Nr: 0837807	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-40 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for a service 
connected back disability, to include compression fractures 
of L1-L3, currently evaluated as 40 percent disabling.

2.  Entitlement to an initial or staged rating in excess of 
10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1976 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that rating decision, the RO granted 
an increased rating from 30 percent to 40 percent for the 
veteran's service connected back disability and granted 
service connection for radiculopathy of the left lower 
extremity as secondary to the back disability, assigning a 10 
percent rating.  The veteran's disagreement with the ratings 
assigned these disabilities led to this appeal.

The veteran testified by videoconference before the 
undersigned Veterans Law Judge in August 2008.  A copy of the 
transcript of this hearing has been associated with the 
claims file.

At the time of the hearing the veteran submitted additional 
evidence.  He waived initial consideration of this evidence 
by the agency of original jurisdiction (AOJ), the RO in this 
case.  See 38 C.F.R. § 20.1304.

After review of the November 2004 and June 2008 VA 
examination reports, the Board finds that the record raises 
the issue of entitlement of a total disability rating based 
on individual unemployability (TDIU).  See 38 C.F.R. 
§ 4.16(a).  This issue is referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The veteran's service-connected back disability is 
manifested by arthritis and disc disease of the lumbar spine; 
healed compression fractures, L1-L3; pain, muscle spasms and 
significant limitation of motion; the preponderance of the 
evidence is against a finding of ankylosis or incapacitating 
episodes necessitating bed-rest prescribed by a physician 
having a total duration of one week or more during the past 
12 months; the veteran is currently in receipt of compensable 
ratings for radiculopathy of the left and right lower 
extremities; there is no additional neurological impairment, 
to include but not limited to bowl and bladder dysfunction.

3.  The preponderance of the evidence is against a finding 
that the service-connected left lower extremity radiculopathy 
is manifested by disability equivalent to more than moderate 
incomplete paralysis of the anterior tibial nerve (deep 
peroneal) or more than slight incomplete paralysis of the 
sciatic nerve; the preponderance of the evidence is against a 
finding that the veteran has left foot drop attributable to 
radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
service-connected back disability, to include arthritis, disc 
disease and healed compression fractures of the lumbar spine, 
have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5235-5243 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected left lower extremity radiculopathy have not 
been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.124a, 
Diagnostic Codes 8520, 8523 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Regarding increased rating claims, the Board is also aware of 
the Court's recent decision in Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued an initial VCAA notification letter in 
October 2004 prior to the March 2005 rating decision.  This 
notification letter did not specifically address the issue of 
radiculopathy.  The March 2005 rating decision granted 
service for radiculopathy as secondary to the service-
connected back disability, implicitly under 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1), which directs VA to evaluate any 
associated objective neurologic abnormalities under an 
appropriate diagnostic code.  As the March 2005 rating 
decision granted service connection for this separate 
abnormality, the veteran bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008).  The RO, however, issued a May 2008 VCAA notification 
letter that addressed both the back disability and left leg 
radiculopathy, and the Board will address the RO's efforts to 
notify the veteran regarding what is needed to substantiate 
an increased rating for the back disability and left lower 
extremity radiculopathy.  

The Board finds that the May 2008 letter substantially 
satisfied all notification requirements, including those 
outlined in Vasquez-Flores.  The veteran was informed about 
the information and evidence not of record that is necessary 
to substantiate his claims; the information and evidence that 
VA will seek to provide; and the information and evidence the 
claimant is expected to provide.  The veteran was issued the 
diagnostic codes under which his disabilities were rated.  
Although based on evidence in the June 2008 VA examination, 
the diagnostic code that the radiculopathy was rated under 
was subsequently changed from Diagnostic Code 8520 to 
Diagnostic Code 8523 (both are located in 38 C.F.R. 
§ 4.124a), the veteran was issued a copy of this additional 
diagnostic code in the July 2008 supplemental statement of 
the case.  Further, the veteran and his representative 
demonstrated knowledge of what the evidence must show in the 
August 2008 Board hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30.  Therefore, the Board finds that no additional 
notice must be issued in this case. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The May 2008 VCAA 
notification letter was issue after the March 2005 rating 
decision on appeal.  The Board is cognizant of recent United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
July 2008 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including VA contract examination reports 
dated in November 2004 and June 2008.  After review of these 
examination reports, the Board finds that they are adequate 
for rating purposes.  Thus, there is no duty to provide 
another examination.  38 C.F.R. §§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Regarding the issue of an increased rating for the service-
connected left lower extremity radiculopathy, the Board notes 
that veteran has challenged the initial disability rating by 
seeking appellate review.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992) (discussing aspects of a claim for increased 
disability rating).  Separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

Regarding the issue of an increased rating for the service-
connected back disability, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Recently, in Hart v. Mansfield, 21 Vet. App. 505 
(2007)., the Court held that staged ratings are also 
appropriate for an increased rating claim in such a case, 
however, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided. That is to say that 
the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The medical record indicates that the veteran has been found 
to have arthritis of the spine.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- 
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

As the veteran experiences painful motion in relation to the 
service-connected back disability to a compensable level, the 
remainder of the Board decision will address the specific 
rating criteria for a back disability, as well as the rating 
criteria for radiculopathy.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, (Diagnostic Codes 5235-5242), located in 38 C.F.R. 
§ 4.71a, the veteran has been granted a 40 percent rating.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are evaluated separately.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1.

The veteran has also been diagnosed as having intervertebral 
disc syndrome.  This disability can be rated based on the 
duration of incapacitating episodes instead of the General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes of the spine having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  A 20 percent evaluation contemplates 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  Note (1) to Diagnostic Code 5243 provides that, for 
purposes of ratings under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The veteran's left lower extremity radiculopathy was 
originally rated under Diagnostic Code 8520, located in 
38 C.F.R. § 4.124a, which provides ratings for paralysis of 
the sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

Based on the finding in the June 2008 VA contract 
examination, the RO changed the diagnostic code under which 
the veteran is rated to Diagnostic Code 8523.  Diagnostic 
Code 8523, also located in 38 C.F.R. § 4.124a, provides 
ratings for paralysis of the anterior tibial (deep peroneal) 
nerve.  Diagnostic Code 8523 provides that mild incomplete 
paralysis is rated as noncompensable (0 percent) disabling; 
moderate incomplete paralysis is rated 10 percent disabling; 
and severe incomplete paralysis is rated 20 percent 
disabling.  Complete paralysis of the anterior tibial nerve 
(deep peroneal nerve), dorsal flexion of foot lost, is rated 
30 percent disabling.  




Factual Background

The veteran filed a September 2004 claim for increased rating 
for the service-connected back disability.  As outlined 
above, the March 2005 rating decision on appeal granted an 
increase to 40 percent for the back disability and granted a 
separate 10 percent rating for left lower extremity 
radiculopathy.  

In a July 2008 rating decision, the RO also granted a 10 
percent rating for right lower extremity radiculopathy.  
There is no indication that the veteran has appealed the 
rating or effective date assigned for this disability.

The claims file contains a July 2004 treatment record that 
documents that the veteran had occasional numbness of both 
lower extremities when he had to hold a position for a 
prolonged period of time.  Range of motion of the lower 
extremities was found to show tightness of the hip flexors 
and hamstring muscles bilaterally.  Strength was 5/5 in the 
bilateral lower extremities with normal sensation and intact 
and symmetric deep tendon reflexes.  The clinician found that 
the veteran had "significant" range of motion limitations 
of the lower extremities that "could certainly" contribute 
to pain.

The veteran underwent a VA contract examination in November 
2004.  The examiner documented that the veteran experienced 
pain in his lower back that occurred constantly and travelled 
down both legs.  When the veteran was experiencing pain, the 
veteran could function with medication and a TENS unit.  The 
veteran reported that the disability did not cause 
incapacitation.  The examiner opined that the functional 
impairment was an inability to work due to pain in his legs 
and problems sitting and walking.  The examination report 
also contains the following sentence:  "The condition 
resulted in 1 times lost from work per year."

The examiner found that the veteran's gait was abnormal, 
being ataxic and slow.  Physical examination revealed muscle 
spasm present but no tenderness.  The veteran had flexion to 
33 degrees, extension to 15 degrees, right lateral flexion to 
10 degrees, left lateral flexion to 15 degrees, right 
rotation to 25 degrees, and left rotation to 30 degrees.  The 
examiner noted pain began in each range of motion at the same 
degree.  The examiner found that the veteran did not have 
ankylosis.  There were signs of intervertebral disc syndrome, 
but the disability did not cause any bowel dysfunction, 
bladder dysfunction, or erectile dysfunction.  

Regarding the left lower extremity, the examiner found that 
there was sensory dysfunction with findings of abnormal 
feeling in the left thigh.  Motor function was within normal 
limits.  There was left knee jerk of 1+ and an absent ankle 
jerk.  

In a March 2005 treatment record, the veteran reported that 
his back pain was like being "hit with a baseball bat (or 2 
by 4)."  The clinician reported that the veteran had clearly 
evident muscular spasm of the lower thoracic and lower lumbar 
paravertebral muscles.  Range of motion testing revealed 
flexion to approximately 30 degrees, extension to 5 degrees, 
right and left lateral flexion to 15 degrees before provoking 
pain.  

In a May 2005 treatment record, a clinician noted that the 
veteran's range of motion was quite limited.  The clinician 
also noted that the veteran had tightness of the hip flexors 
and hamstring muscles bilaterally.  Lower extremity strength 
was 5/5 with normal sensation and intact and symmetric deep 
tendon reflexes.  

In a June 2005 treatment record, the veteran indicated that 
he had bilateral numbness of the legs resulting in difficulty 
feeling the gas pedal of his car.  

An August 2005 VA treatment record indicates that the veteran 
had a normal gait.  The clinician completing this record 
documented that the veteran's reflexes were 2+ at the ankles 
and knees with down going toes and no ankle clonus.  The 
veteran had 5/5 strength in hip flexors, knee extensors, 
dorsiflexion, plantar flexion, inversion, and extensor 
hallucis longus.  

In a November 2005 statement, the veteran wrote that he was 
unable to do any lifting over 10 pounds.

In a February 2008 VA treatment record, the veteran reported 
having trouble walking more than a mile or prolonged lifting.  
The clinician documented that the veteran, however, could 
carry a 40 pound sack of dog food or bag of wood stove 
pellets into the house.  Range of motion was noted to be 
full, but muscle spasm was palpable in the lower lumbar area, 
extending into the sacroiliac region.  

The veteran underwent an additional VA contract examination 
in June 2008 by the same examiner who completed the prior VA 
contract examination.  He complained of stiffness, weakness, 
and numbness of the back, as well as tingling of the lower 
extremities.  He indicated that his pain level was 10/10 (10 
being the most severe).  The examiner noted that the veteran 
could function with medication at the time of pain.  
Additional history obtained from the veteran included leg 
cramps, foot drop, numbness and tingling of both legs.  He 
said that his back disability had not resulted in any 
incapacitation but added that he was unable to work since 
1999 due to the disability.  

Physical examination revealed an abnormal posture and gait, 
but the veteran did not require any assistive device for 
ambulation.  The clinician found evidence of radiating pain 
and muscle spasm.  There was tenderness in the low back.  The 
examiner noted that there was no ankylosis.  Range of motion 
testing revealed flexion to 10 degrees (pain occurring at 10 
degrees), extension to 5 degrees, right lateral flexion to 10 
degrees (pain occurring at 10 degrees); left lateral flexion 
to 15 degrees (pain occurring at 15 degrees); right rotation 
to 15 degrees (pain occurring at 15 degrees); left rotation 
to 15 degrees.  The clinician wrote that the joint function 
of the spine was additionally limited after repetitive use by 
pain, fatigue, weakness, lack of endurance, incoordination, 
with pain having the major functional impact.  The additional 
loss of motion was noted to be 5 degrees.  The examiner 
documented sensory deficits of the lower extremities.  There 
was noted to be motor weakness of the bilateral right and 
left hip flexion of 4/5 bilaterally.  Left lower extremity 
knee and ankle jerk were absent.

Diagnoses were intervertebral disc syndrome with degenerative 
arthritic changes and the examiner found that the most likely 
involved peripheral nerve was the deep peroneal nerve with no 
complications and compression fracture of the lumbar spine, 
L1-L3.

Medical records also indicate that the veteran has been 
prescribed various medications during the pendency of this 
claim, including Vicodin and Methadone.

During the veteran's August 2008 Board hearing, he testified 
that he had periods of incapacitation.  He indicated that his 
disabilities require him to lie down up to several hours 
twice a day.  The veteran further testified that doctors had 
told him to lie down and take it easy during the intense 
periods of pain.  He also said that he last worked in 1998.

The veteran also reported that the back disability affected 
his daily activity.  He indicated that he would have 
difficulty walking a mile.  The veteran further noted that if 
he tried to walk a mile his feet would fall asleep and he 
would have to stop quite often.  He said that he had 
difficulty sleeping and that while he continued to be able to 
carry a 40 pound bag, it was only from 10 to 15 feet.  

The veteran contended that his radiculopathy caused foot 
drop, causing him to fall.  The veteran described his foot 
dropping and catching the ground several times a day.  At the 
time of the hearing, the veteran submitted pictures of his 
face with bruises he stated were caused by such a fall.  

Analysis:  Back Disability

The veteran's back disability is evaluated as 40 percent 
disabling.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, a higher rating would require 
competent evidence of unfavorable ankylosis of the 
thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome (IDS) having a total duration of 
at least 6 weeks during the past 12 months conformed by bed-
rest prescribed by a physician.  The medical evidence, while 
showing significant limitation of motion, does not indicate, 
and the veteran does not contend, that he has favorable or 
unfavorable ankylosis of the thoracolumbar spine, nor does 
the clinical record confirm such incapacitating episodes and 
treatment for IDS.  

Under the rating criteria for intervertebral disc syndrome, 
the evidence would have to show that the veteran had been 
prescribed red rest by a physician.  See Note (1) to 
Diagnostic Code 5243.  There is no medical documentation from 
a clinician that the veteran has been prescribed such bed 
rest and during the November 2004 and June 2008 VA contract 
examinations he reported that he did not have incapacitating 
episodes.  Although during the August 2008 Board hearing the 
veteran testified that he had incapacitating episodes, there 
is only one subjective reference in the medical records to 
such episodes and there is no medical record to show that a 
physician actually prescribed bed-rest.  The Board finds that 
the preponderance of the evidence is against a finding of a 
back disability manifested by incapacitating episodes of IDS 
necessitating bed-rest prescribed by a physician having a 
total duration of one week or more, let alone 6 weeks during 
the past 12 months   

As discussed, the schedule provides that associated objective 
neurologic abnormalities are to be rated separately.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  The only identified 
associated abnormalities are radiculopathy of the lower 
extremities.  The RO has granted service connection for these 
disabilities and rated them separately.  The evaluation of 
these disabilities is not an issue currently in appellate 
status.  The disability rating assigned to the left lower 
extremity radiculopathy is currently on appeal.  The 
disability rating assigned to the left lower extremity 
radiculopathy is not currently on appeal.

As interpreted by the Court, 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  In 
this case, the veteran is in receipt of the maximum rating 
allowed for limitation of motion of the thoracolumbar spine.  
See General Rating Formula associated with 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  The provisions of 38 C.F.R. 
§§ 4.40 and 4.45 cannot support a higher rating because the 
Court has held that there is no basis for a rating higher 
than the maximum scheduler rating for additional limitation 
of motion due to pain or functional loss under these 
provisions. See VAOPGCPREC 36- 97; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Therefore, the Board finds no basis to 
grant a higher rating under the criteria outlined in DeLuca.  

X-ray examination show that the veteran's compression 
fractures of L1-L3 are healed without apparent deformity.  
Even if deformity or wedging was present, the current 40 
percent rating takes such into account; there is no basis 
under current applicable law to grant a separate compensable 
rating for a compression fracture with or without deformity.  
Accordingly, a schedular rating in excess of 40 percent for 
the veteran's back disability is not warranted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  

In the November 2004 examination report, the examiner wrote, 
"The condition resulted in 1 times lost from work per 
year."  While the record indicates that the veteran has been 
unemployed continuously since 1998, prior to the pendency of 
this appeal, there is no competent opinion based upon a 
review of the record and a thorough evaluation to support a 
finding that his back disability or radiculopathy of the left 
lower extremity is productive of marked industrial 
impairment.  There is no indication that the veteran has been 
hospitalized for either condition.  Under these 
circumstances, the criteria for submission for assignment of 
an extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  As indicated in the introduction, a claim 
for a total rating based upon individual unemployability due 
to all of the veteran's service-connected disabilities has 
been raised by the record.  This matter will be addressed by 
the RO upon return of the veteran's claims file.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for a rating in excess of 40 percent for the 
service-connected back disability is denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Analysis:  Left Lower Extremity Radiculopathy

The veteran's left lower extremity radiculopathy is evaluated 
as 10 percent disabling.  As outlined above, the veteran's 
disability as been rated under both Diagnostic Code 8520, 
regarding the sciatic nerve, and Diagnostic Code 8523, 
regarding the anterior tibial nerve (deep peroneal).  Under 
the rating criteria for paralysis of sciatic nerve, the 
veteran's main contention is that he has foot drop which has 
caused him to fall.  The medical evidence does not show that 
he has actually lost the use of the foot.  He is able to walk 
and stand and clearly has more function in the foot, to 
include the acts of balance and propulsion, than would be 
served with an amputation stump.  See 38 C.F.R. § 4.63.  The 
Board notes that the claims folder contains VA treatment 
records and a recent VA examination (June 2008).  There is no 
medical documentation that the disability is manifested by 
foot drop.  The June 2008 VA contract examination indicated 
that the nerve involved was most likely the deep peroneal 
nerve.  Under this rating code, complete paralysis would be 
shown by lost dorsal flexion of foot.  There is no indication 
of such in the record, and the examiner, in the June 2008 VA 
contract examination, wrote that there were no complications 
of radiculopathy.  

After review of the record, the Board cannot find any 
evidence that the service-connected disability is manifested 
by more than mild incomplete paralysis of the sciatic nerve 
or more than moderate incomplete paralysis of the anterior 
tibial nerve (deep peroneal).  Therefore, the Board finds 
that an initial or staged schedular rating in excess of 10 
percent for radiculopathy of the left lower extremity is not 
warranted.  

As required by Schafrath, supra, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations, whether the veteran raised 
them, including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  

As discussed above, in the November 2004 examination report, 
the examiner wrote, "The condition resulted in 1 times lost 
from work per year."  The Board notes that the meaning of 
this sentence is unclear.  The Board notes, however, that the 
record indicates that the veteran has been unemployed 
continuously since 1998, prior to the pendency of this 
appeal.  Further, there is no evidence that the veteran has 
been hospitalized for this condition.  The November 2004 and 
June 2008 VA contract examinations provide evidence regarding 
the veteran's inability to work and do not provide any clear 
statements regarding interference with employment.  Under 
these circumstances, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied by the 
current record at this time.  Bagwell, supra; Shipwash, 
supra.  However, as indicated in the introduction, the claim 
for entitlement to a total (100 percent) disability rating 
based upon individual unemployability due to all of the 
veteran's service-connected disabilities is raised by the 
record and is referred to the RO for appropriate action.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for an initial or staged rating in excess of 
10 percent for the veteran's service-connected left lower 
extremity radiculopathy is denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz, supra; Gilbert, supra.




ORDER

Entitlement to a rating in excess of 40 percent for a service 
connected back disability, to include arthritis, disc disease 
and healed compression fractures of the lumbar spine, is 
denied.

Entitlement to an initial or staged rating in excess of 10 
percent for left lower extremity radiculopathy is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


